Election/Restrictions
Claims 1, 2, 4, 5, 7-10, 12-15, 17-20, 22-25 and 27-32 are allowable. Claims 33 and 34, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 18 January 2022, is hereby withdrawn and claims 33 and 34 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:	The Amendment filed 01 July 2022 overcomes all rejections under 35 USC 102 and 103, and the Double Patenting rejection.  The closest prior art of record is GenBank Accession No. HAN94648.1, UniProt Accession No. A0A1I7JMJ7_9FIRM and UniProt Accession No. A0A1Y4FH13_FLAPL.
GenBank Accession No. HAN94648.1 describes a D-tagatose-bisphosphate aldolase from Firmicutes bacterium.  The GenBank enzyme has 55% sequence identity with SEQ ID NO: 1 and, relative to SEQ ID NO: 1, has the mutation T124S.
UniProt Accession No. A0A1I7JMJ7_9FIRM describes a D-tagatose-bisphosphate aldolase from Butyrivibrio sp. INlla21.  The UniProt enzyme has 48% sequence identity with SEQ ID NO: 1 and, relative to SEQ ID NO: 1, has the mutations T124K, N97L, N367A and T390G, as well as I80G, Q102E, T210Y, N239D and P318K.
UniProt Accession No. A0A1Y4FH13_FLAPL describes a tagatose-bisphosphate aldolase from Flavonifractor plautii.  The UniProt enzyme has 47% sequence identity with SEQ ID NO: 1 and, relative to SEQ ID NO: 1, has the mutations T124S, N97L, N367T and T390A, as well as E33R, I80E, Q102F, T210F and N239D.
None of the prior art of record teaches or suggests modifying any of the enzymes described by GenBank Accession No. HAN94648.1, UniProt Accession No. A0A1I7JMJ7_9FIRM or UniProt Accession No. A0A1Y4FH13_FLAPL such that they would have at least 60% sequence identity with SEQ ID NO: 1 and, therefore, the claimed subject matter is patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 3, 6, 11, 16, 21 and 26 have been cancelled.  Claims 1, 2, 4, 5, 7-10, 12-15, 17-20, 22-25 and 27-32 are directed to an allowable product.  Nonelected Claims 33 and 34 require all limitations of at least one allowable product claim and have therefore been rejoined and considered on the merits.  1, 2, 4, 5, 7-10, 12-15, 17-20, 22-25 and 27-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652